Filing Date: 6/1/2020
Claimed Priority Date: 2/27/2020 (Provisional 62/982,465)
Applicants: Lee et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 8/18/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of the group I invention, directed to a method of making a semiconductor structure, in the reply filed on 8/18/2021, is acknowledged. Applicant cancelled claims 15-20, added new claims 21-26, and indicated that claims 1-14 and 21-26 read on the elected group invention. The examiner agrees. Accordingly, pending in this application are claims 1-14 and 21-26.
Furthermore, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).




Specification


The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Claim 3 recites a process step “wherein the chemical soak comprises introducing tungsten fluoride to the work function layer”. While the written description (see, e.g., Par. [0051]) discloses several exemplary precursors used in the chemical soaking process, it is silent about tungsten fluoride. Furthermore, the examiner believes that a typographical mistake may have been inadvertently introduced and that the applicant meant instead “tungsten chloride”, as supported by the disclosure.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 3 limits the step of chemical soak recited in claim 1 to comprise “introducing tungsten fluoride to the work function layer”. However, claim 2 already limits the active element to “aluminum”, and the Specification (see, e.g., Par. [0051]) discloses that “the precise precursor is dependent at least in part on the desired active element dopant”. Therefore, one of ordinary skill in the art would not have been enabled to implant an active element of aluminum through a chemical soak comprising introducing i.e., dopant) and the tungsten fluoride (i.e., precursor) are chemically unrelated.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8-10, 21, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien et al. (US2019/0148510).

Regarding Claim 1, Chien (see, e.g., Figs. 3A-B, 4B, and 5B; and Par. [0035]-[0049] and [0062]-[0074]) shows all aspects of the instant invention, including a method of manufacturing a semiconductor device, the method comprising:
- forming a fin from a semiconductor substrate (e.g., semiconductor fin 101 from substrate 100) (see, e.g., Figs. 3A-B and Par. [0018])
- forming a gate dielectric (e.g., gate dielectric layer 102) over the fin (see, e.g., Figs. 3A-B)
e.g., layer 204) over the gate dielectric (see, e.g., Figs. 4B,5B and Par. [0045],[0067]: layer 204 of Ti, Ta, TiN or TaN, similar to the instant disclosure)
- modifying a surface of the work function layer, wherein the modifying the surface is performed at least in part with a chemical soak that implants an active element (see, e.g., Fig. 5B and Par. [0069]: layer 204 includes a base material and a dopant introduced through a process of exposing the surface of the base material to a precursor, similar to the instant disclosure)
Regarding Claim 2, Chien (see, e.g., Fig. 5B; and Par. [0069]) shows that the active element is aluminum (e.g., introducing an aluminum precursor on a surface of 204 results in doping the surface with Al atoms).
Regarding Claim 4, Chien (see, e.g., Fig. 4B; and Par. [0045]) discloses that doped layer 204 is formed by an ALD process, with a thickness ranging from 7 Å to 15 Å. Therefore, Chien shows that the forming the work function layer (e.g., 204) is performed at least in part with an atomic layer deposition process to a thickness of between about 10 Å and about 30 Å.
Regarding Claim 5, Chien (see, e.g., Fig. 4B; and Par. [0049]) discloses that Al-doped layer 204 functions as a blocking layer to prevent atoms derived from a precursor of the metal filling layer 124 (e.g., oxygen residue) from diffusing lower into layers. Therefore, Chien implicitly teaches reacting the active element (e.g., Al) with oxygen.
Regarding Claim 6, Chien (see, e.g., Figs. 3A-B, 4B, and 5B; and Par. [0035]-[0049] and [0062]-[0074]) shows all aspects of the instant invention, including a method of manufacturing a semiconductor device, the method comprising:
e.g., gate dielectric layer 102) over a channel region of a semiconductor material (e.g., semiconductor fin 101), the channel region being adjacent to multiple sides of the semiconductor material (see, e.g., Figs. 3A-B)
- depositing a work function layer (e.g., layer 204) over the gate dielectric using an atomic layer deposition process (see, e.g., Figs. 4B,5B and Par. [0045],[0067]: layer 204 of Ti, Ta, TiN or TaN, formed by ALD, similar to the instant disclosure)
- soaking the work function layer in a precursor material (e.g., aluminium chloride (AlCl3) or trimethylaluminium (TMA)), wherein the soaking the work function layer forms a dopant layer within the work function layer (see, e.g., Fig. 5B and Par. [0069]: layer 204 includes a base material and a dopant introduced through a process of exposing the surface of the base material to a precursor, similar to the instant disclosure)
- depositing a fill material (e.g., metal filling layer 124) over the work function layer (see, e.g., Figs. 3-4)
Regarding Claim 8, Chien (see, e.g., Fig. 4B; and Par. [0045]) discloses that doped layer 204 is formed with a thickness ranging from 7 Å to 15 Å. Therefore, Chien shows that the depositing the work function layer (e.g., 204) deposits the work function layer to a thickness of between about 10 Å and about 30 Å.
Regarding Claim 9, Chien (see, e.g., Fig. 5B and Par. [0067]-[0070]) discloses that doped layer 204 is formed through a process where, e.g., Al dopants are doped into a TiN layer to form the TiAlN layer by an ALD process, the ALD process including repeating deposition loops in a deposition chamber, and each loop including a first cycle (for forming the base TiN layer) and a second cycle (for doping the base TiN layer by e.g., second cycle) is performed in-situ with the depositing the work function layer (e.g., first cycle).
Regarding Claim 10, Chien (see, e.g., Fig. 5B and Par. [0068]) shows that the depositing the work function layer (e.g., 204) deposits titanium nitride (i.e., TiN).
Regarding Claim 21, Chien (see, e.g., Figs. 3A-B, 4B, and 5B; and Par. [0035]-[0049] and [0062]-[0074])  shows all aspects of the instant invention, including a method of manufacturing a semiconductor device, the method comprising:
- forming a dielectric material (e.g., gate dielectric layer 102) adjacent to a semiconductor fin (e.g., semiconductor fins 101) (see, e.g., Figs. 3A-B)
- forming a work function layer (e.g., layer 204) over the dielectric material (see, e.g., Figs. 4B,5B and Par. [0045],[0067]: layer 204 of Ti, Ta, TiN or TaN, similar to the instant disclosure), the work function layer comprising a dopant layer (see, e.g., Fig. 5B and Par. [0069]: layer 204 includes a base material and a dopant introduced through a process of exposing the surface of the base material to a precursor, similar to the instant disclosure)
- forming a fill material (e.g., metal filling layer 124) over the work function layer (see, e.g., Figs. 3-4)
Regarding Claim 25, Chien (see, e.g., Fig. 4B; and Par. [0045]) discloses that doped layer 204 is formed with a thickness ranging from 7 Å to 15 Å. Therefore, Chien shows that the work function layer (e.g., 204) has a thickness no greater than 30 Å.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US2019/0148510).

Regarding Claim 26, Chien (see, e.g., Fig. 4B; and Par. [0045],[0049],[0069]) discloses that doped layer 204 is formed with a thickness ranging from 7 Å to 15 Å, and e.g., TiN), the resulting Al-doped layer (e.g., TiAlN) functions as a blocking layer to prevent atoms derived from a precursor of the metal filling layer 124 from diffusing lower into layers. However, Chien is silent about the dopant layer having a thickness of between about 1 Å and about 10 Å. 
Nonetheless, the specific dopant layer thickness claimed by the applicant, i.e., between about 1 Å and about 10 Å, is only considered to be the “optimum” thickness disclosed by Chien that a person having ordinary skill in the art would have been able to obtain using routine experimentation based, among other things, on the base layer material, the type of precursor/active element used during the chemical soaking, the type of diffusing residues to the blocked, etc. (see In re Boesch, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as a dopant layer is formed with a select thickness resulting in a doped layer able to perform as a blocking layer preventing diffusing residues from affecting the electrical characteristics of a transistor, as already suggested by Chien himself.

Allowable Subject Matter

























Claims 7, 11-14, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference cited disclose methods of manufacturing a transistor, comprising a step of performing a chemical soak on a WF layer, and having some aspects similar to the instant inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814